IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2189 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 107 DB 2015
                                :
                                :           Attorney Registration No. 202416
           v.                   :
                                :           (Montgomery County)
PATRICK JOSEPH BRADLEY,         :
                                :
                Respondent      :
                                :


                                      ORDER


PER CURIAM


      AND NOW, this 15th day of September, 2016, upon consideration of the Verified

Statement of Resignation, Patrick Joseph Bradley is disbarred on consent from the Bar

of the Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply with

the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).